COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-09-190-CV



IN RE THEODIS DODSON, JR.	RELATOR



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

Relator asks this court to compel the trial court 
to rule on his motion for DNA testing and request for counsel to assist with his motion for DNA testing under chapter 64 of the code of criminal procedure.  
See
 Tex. Code Crim. Proc. Ann. art. 64.01 (Vernon 2006). 

Nothing in the record indicates that this motion has been presented to the trial court.  Presentment of the motion to the trial court is a prerequisite to mandamus relief.  
See O’Connor v. First Court of Appeals
, 837 S.W.2d 94, 97 (Tex. 1992) (“Mandamus will issue when there is a legal duty to perform a non-discretionary act, a demand for performance, and a refusal.”); 
In re Chavez
, 62 S.W.3d 225, 228 (Tex. App.—Amarillo 2001, orig. proceeding) (“Indeed, one can hardly be faulted for doing nothing if he were never aware of the need to act.”). 
 Accordingly, relator’s petition for writ of mandamus is denied.



PER CURIAM





PANEL:  MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J. 



DELIVERED:  July 14, 2009  

FOOTNOTES
1:See
 Tex. R. App. P. 
47.4.